Citation Nr: 9902591	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

2. Entitlement to service connection for a left hip 
disability on a secondary basis.

3. Entitlement to service connection for a left knee 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

By rating decision dated in September 1986, the Regional 
Office (RO) denied the veterans claim of entitlement to 
service connection for a right hip disability on a secondary 
basis.  The veteran was notified of this decision and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  Recently, the veteran has 
submitted additional evidence seeking to reopen his claim for 
service connection for right hip disability on a secondary 
basis.   

By rating action in October 1994, the RO denied service 
connection for left knee and bilateral hip disabilities on 
the basis that they were not secondary to the veterans 
service connected right knee disorder.  In addition, the RO 
denied his claim for an increased rating for his service-
connected right knee disability.  

The Board of Veterans' Appeals (Board) points out that the 
RO, in its October 1994 determination, failed to note that 
the issue of entitlement to service connection for a right 
hip disability on a secondary basis had been previously 
denied, and that the determination had become final.  The 
matter was considered without regard to the finality of the 
previous decision.  In the statement of the case and the 
supplemental statements of the case which have been issued, 
the RO phrased the issue as entitlement to service connection 
for a right hip disability, and adjudicated the claim on the 
merits.  The Board is still obligated under 38 U.S.C.A. 
§ 5108 (West 1991) to review the evidence of record and make 
a determination as to whether the evidence is new and 
material to warrant reopening of the claim for service 
connection for a right hip disability.  See Barnett v. Brown, 
83 F. 3d. 1380, 1383-84 (Fed. Cir. 1996); see also Wakeford 
v. Brown, 8 Vet. App. 237 (1995).  

In addition, the Board notes that in the May 1997 rating 
action, the RO increased the evaluation assigned for the 
veteran's service-connected right knee disability from 30 
percent to 50 percent.  In a statement received in February 
1998, the veteran indicated that he was satisfied with this 
rating.  Therefore, this decision will be limited to the 
issues noted on the cover page.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. By rating action in September 1986, the RO denied service 
connection for a right hip disability on a secondary 
basis.

3.  The veteran was notified of this determination and of his 
right to appeal, but a timely appeal was not received.

4. The evidence submitted since the September 1986 
determination of the RO includes numerous medical records, 
including opinions from a Department of Veterans Affairs 
(VA) physician and a private physician that the veterans 
service-connected right knee disability aggravated his 
right hip disability.

5. The evidence submitted since the ROs September 1986 
decision includes evidence which was not previously 
considered and which bears directly and substantially on 
the issue before the Board, and is so significant that it 
must considered to fairly decide the merits of the claim.

6. Service connection is in effect for residuals of an injury 
to the right knee with medial meniscectomy and traumatic 
arthritis, evaluated as 50 percent disabling.

7. Both a VA physician and the veteran's private physician 
have concluded that the veteran's service-connected right 
knee disability either caused or aggravated left knee, 
left hip and right hip disabilities.


CONCLUSIONS OF LAW

1. The September 1986 decision of the RO which denied the 
veteran's claim of entitlement to service connection for a 
right hip disability on a secondary basis is final.  
38 U.S.C.A. §§ 5107, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

2. The evidence received since the September 1986 rating 
decision is new and material, and the claim for service 
connection for a right hip disability on a secondary basis 
is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991);             
38 C.F.R. § 3.156(a) (1998).

3. A right hip disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

4. A left hip disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1998).

5. A left knee disability is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

As previously noted, the veterans original claim for service 
connection for a right hip disability on a secondary basis 
was denied in a September 1986 rating decision.  That 
decision was predicated on findings that there was no 
etiological relationship between the veteran's service-
connected right knee disability and a right hip disability.  
Following notification of that decision, along with his 
appellate rights, an appeal was not filed by the veteran.  
Thus, the September 1986 rating decision is final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that [i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim.  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. Sept. 16, 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).  This standard, as aptly noted above, focuses on 
whether the new evidence (1) bears directly and substantially 
on the specific matter, and (2) is so significant that it 
must be considered to fairly decide the merits of the claim.  
See Fossie v. Brown, 12 Vet. App. 1, 4 (1998).

In view of the fact that the Court has held in Fossie that 
the standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously employed by Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Boards consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The additional evidence in this case consists of VA medical 
records, including the reports of VA examinations conducted 
in May 1994 and April 1997, as well as a statement from the 
veteran's private physician.  In particular, the Board notes 
that a VA physician concluded in May 1994 that he believed 
that the right knee disability aggravated the veterans right 
hip osteoarthritis.  Similarly, the veteran's private 
physician opined that he could not disassociate the severe 
traumatic arthritis in the right knee from the resulting 
arthritis in the right hip.  

Clearly, this evidence, which suggests that the veterans 
right hip disability is related to his the service-connected 
right knee disability, bears directly on the matter before 
the Board, and is of such significance that it must be 
considered to fairly decide the claim.  Accordingly, the 
Board determines that, with the submission of new and 
material evidence, the veterans claim for entitlement to 
service connection for a right hip disability on a secondary 
basis is reopened.  The Board will, therefore, review the 
entire evidence of record on a de novo basis.  

Since the veteran has submitted new and material evidence 
warranting reopening of his claim, the Board must next 
consider whether the due process requirements of Bernard have 
been satisfied prior to addressing the issue of entitlement 
to service connection for a psychiatric disorder.  Bernard, 4 
Vet. App. at 394.  The Board concludes, however, that the due 
process requirements of Bernard have been met, and that the 
veteran will not be prejudiced by the Board's decision on the 
merits of the claim.  His arguments clearly relate to the 
underlying merits of the claim; that is, that his right hip 
disability was aggravated by his service-connected right knee 
disability, and show that he understood the nature of the 
evidence needed to substantiate his claim on the merits.  
Moreover, the statement of the case and the supplemental 
statements of the case have informed him of the pertinent 
laws and regulations governing a decision on the merits.  See 
Curry v. Brown, 7 Vet. App. 59 (1994).

Factual background

The veteran was hospitalized in a VA facility from February 
to May 1955, primarily for right knee complaints.  He also 
reported discomfort in the right hip.  An examination 
revealed minimal lymphatic tenderness in the hip area.  An X-
ray study of the left knee revealed calcification within the 
menisci.  The left knee was otherwise negative.  And women 
may mean, 

On VA examination in February 1957, the veteran reported that 
he had pain in his left foot which traveled up to the knee.  
An examination revealed no ligament defect or limitation.  An 
X-ray study of the left knee revealed that the veteran 
calcific degeneration of the cartilage, which should probably 
be classified as of rheumatoid, rather than a degenerative 
type.  The diagnosis was arthritis of the left knee.  

The veteran was hospitalized by the VA from September to 
November 1975, in December 1975 and from January to February 
1976.  The diagnoses included chondrocalcinosis and arthritis 
with osteoporosis and chondrocalcinosis.

In a statement received in November 1977, a private physician 
reported that the veteran had rheumatoid arthritis primarily 
involving, among other joints, the knees.  

Following a VA hospitalization in July 1986, the diagnosis 
was rheumatoid arthritis of the right hip.  

A VA orthopedic examination was conducted in May 1994.  The 
veteran reported that he had gradually developed pain and 
stiffness in the left knee, and that in the previous ten 
years, he had pain in the hips with stiffness and 
contractures.  An examination disclosed that the veteran had 
bilateral flexion contractures of the hips.  He could extend 
to 50 degrees and flex to 85 degrees.  There was a flexion 
contracture of 50 degrees in the left knee.  He could flex 
totally to 80 degrees.  He walked with a flexed gait in the 
hips, with flexed knees and with his heels off the ground 
approximately 1 ½ inches.  An X-ray study of the left knee 
revealed marked joint narrowing and spurring compatible with 
severe degenerative joint disease.  X-rays of the hips 
revealed joint narrowing and spurring compatible with severe 
degenerative joint disease.  The diagnoses were severe 
traumatic osteoarthritis of the right knee and osteoarthritis 
of both hips and the left knee.  The examiner commented that 
the osteoarthritis of the left knee was aggravated by the 
condition in the right knee, although it was not started by 
it.  He added that the osteoarthritis of both hips also 
started on its own, and was not started by the right knee 
injury.  However, the very bad gait which the veteran had 
been doing had aggravated the osteoarthritis in both hips.   

In a statement dated in a January 1995, the veterans private 
physician reported that he had been treating the veteran on 
and off for the previous 35 years.  It was indicated that the 
veteran had surgery in the right knee for arthritis and that 
the knee had failed to improve substantially.  It was noted 
that the veteran was walking with a limp which limited motion 
of the right knee, and subsequently developed arthritic 
complaints in multiple joints, including the left knee and 
hips.  It was noted that the veteran had a waddling gait with 
marked rigidity of the spine.  He walked with his knees 
flexed and his hips flexed and externally rotated.  The 
veterans thighs were flexed on the hips.  He walked on his 
toes, and his heels never touch.  The examiner indicated that 
he was aware that the veteran had severe osteoarthritis of 
the knees, as well as some cystic degeneration of the heads 
of the femur.  He opined that he would find it extremely hard 
to disassociate the rather severe traumatic arthritis in the 
veteran's right knee from the resulting arthritis in the hips 
and left knee.  It was indicated that the knee disability had 
forced him to change his gait and that he had to shift his 
weight to the opposite side.  His gait had resulted in a 
waddling motion which, in effect, affected the hips as well 
as the spine.  He added that the original injury had 
contributed to the overall condition of the multiple joints 
involved. 

The veteran was again afforded a VA orthopedic examination in 
April 1997.  It was noted that he had undergone an arthrotomy 
in 1956, apparently for a meniscectomy and ligamentous repair 
of the right knee.  The arthrotomy was not successful as the 
veteran never regained any motion referable to his right 
knee, and he was ultimately diagnosed as having systemic 
rheumatoid arthritis involving both knees, hips and other 
joints.  Following the examination, the diagnostic 
impressions were postoperative status arthrotomy of the right 
knee, with resultant deformity; and systemic rheumatoid 
arthritis involving primarily the large joints, knees and 
hips.  It was noted that he was having marked decreased range 
of motion of both knees and both hips.  The examiner 
commented that there was no relationship between the 
rheumatoid disease and the surgical procedure on the right 
knee.

The veteran has been granted for traumatic arthritis and 
medial meniscectomy of the right knee, for which a 50 percent 
evaluation is in effect.

Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran asserts that he developed disabilities of the 
left knee and both hips due to his service-connected right 
knee disability.  The Board acknowledges that following the 
most recent VA examination in April 1997, the examiner 
specifically concluded that the rheumatoid arthritis of the 
left knee and hips was in no way related to the disability of 
the right knee.  It is significant to point out, however, 
that no reasons were provided for this conclusion.  

In addition, the Board notes that a different conclusion was 
reached by both the veteran's private physician and by the VA 
examiner who conducted the May 1994 VA examination.  His 
private physician opined in January 1995 that the arthritis 
in the left knee and the hips could not be disassociated from 
the severe arthritis of the right knee.  The VA examiner 
reached a slightly different conclusion.  It was his opinion 
that the arthritis of the hips and left knee had been 
aggravated by the right knee disability.  Each of these 
doctors provided the same explanation for their conclusions.  
They both cited the veteran's gait as the reason for the 
development of arthritis in the hips and left knee.  The 
Board finds, therefore, that the conclusions reached by the 
veteran's private physician and the VA examiner are of 
greater probative value than the mere conclusionary statement 
without explanation given following the VA examination in 
April 1997.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that disability as set forth in 38 U.S.C.A. § 1110 
(West 1991) refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  The Board finds, therefore, that 
the weight of the evidence supports the claim for service 
connection for arthritis of both hips and the left knee, 
based on additional impairment.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right hip disability 
is reopened.

Service connection for a right hip disability, a left hip 
disability and a left knee disability on a secondary basis is 
granted.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
